In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Rutledge, J.), entered January 21, 1992, which, inter alia, granted the motions of the defendant and the third-party defendant for summary judgment dismissing the complaint and the third-party complaint, respectively.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The record reveals that the injured plaintiff fell from the fourth or fifth step of the A-frame ladder provided for his use by the defendant school district. However, no evidence was presented tending to demonstrate that the ladder in question was not adequate under the circumstances to provide the *623injured plaintiff with "proper protection” within the meaning of Labor Law § 240 (1) (cf., Walsh v Applied Digital Data Sys., 190 AD2d 731). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.